Citation Nr: 1228909	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-15 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to February 9, 1998, for the award of service connection for asthma.  

2.  Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's asthma.  

3.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's sinusitis.  

4.  Entitlement to an initial compensable disability evaluation for the Veteran's allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1982.  He had additional duty with the National Guard.  

In October 2000, the Board of Veterans' Appeals (Board) determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for asthma and remanded the claim for additional action.  In October 2005, the Board granted service connection for asthma.  

This matter came before the Board on appeal from a March 2006 rating decision of the Appeals Management Center (AMC), in Washington, DC, which implemented the Board's decision; assigned a 10 percent disability evaluation for the Veteran's asthma; and effectuated the award as of February 9, 1998.  In July 2009, the Seattle, Washington, Regional Office determined that the March 2006 rating decision was clearly and unmistakably erroneous in denying an evaluation in excess of 10 percent for the Veteran's asthma; assigned a 30 percent evaluation for that disability; and effectuated the award as of February 9, 1998.  

In April 2010, the Los Angeles, California, Regional Office (RO) denied service connection for sinusitis.  In October 2011, the RO granted service connection for sinusitis; assigned a 10 percent for that disability; effectuated the award as of January 28, 2010; granted service connection for allergic rhinitis; assigned a noncompensable for that disability; and effectuated that award as of June 2, 2010.  In July 2012, the Veteran submitted a notice of disagreement (NOD) with the evaluations assigned for his sinusitis and allergic rhinitis.  

The Board observes that the Veteran has appealed from the initial evaluations assigned for his service-connected asthma, sinusitis, and rhinitis.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provide a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issues as entitlement to an initial evaluation in excess of 30 percent for the Veteran's asthma; an initial evaluation in excess of 10 percent for his sinusitis; and an initial compensable evaluation for his allergic rhinitis.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the AMC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran advances that the effective date for the award of service connection for asthma should be in July 1983 when the disorder was initially manifested.  In the April 2008 statement of the case (SOC) issued to the Veteran, the RO indicated that "01 01 1985 claim received."  The RO clarified that:

We previously denied your claim for service connection for asthma in a rating decision dated February 16, 1984.  ...  You were notified of that decision by letter dated February 21, 1984, and the decision became final one year later.  You filed a reopened claim for service connection for asthma which was received by VA on February 9, 1998.  

The Board is unable to locate either the cited February 21, 1984, letter or the January 1, 1985, claim in the record.  Neither a March 1999 SOC addressing the issue of whether new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for asthma nor the October 2000 Board decision reopening the Veteran's claim for service connection identify or otherwise discuss the cited February 21, 1984, letter and/or the January 1, 1985, claim.  Therefore, action should be taken to locate the documentation and associate it with the Veteran's claims files.  Such VA records, if existent, are necessary for proper application of 38 C.F.R. §§ 3.156(b), 3.400(q) (2011).  

Further, the Veteran asserts that an initial evaluation in excess of 30 percent is warranted for his asthma.  The Board observes that the issue of the initial evaluation of the Veteran's asthma is inextricably intertwined with the issue of the appropriate effective date for the award of service connection for that disorder.   Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  

The report of a March 2012 examination for compensation purposes conducted for VA indicates that the Veteran's asthma necessitated ongoing "physician visits for required care of exacerbations."  Clinical documentation dated after 2009 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran submitted timely NODs with the initial evaluations assigned for both his service-connected sinusitis and allergic rhinitis.  A SOC addressing those issues have not been issued to the Veteran.  The Court has directed that where a Veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected asthma after 2009, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after 2009.  

3.  Associate both the February 21, 1984, letter and the January 1, 1985, claim cited in the April 2008 SOC with the Veteran's claims files.  If the VA documentation cannot be located, then prepare a written statement to that effect for incorporation into the record.  

4.  Then issue a SOC to the Veteran and his accredited representative which addresses the issues of an initial evaluation in excess of 10 percent for the Veteran's sinusitis and an initial compensable evaluation for his allergic rhinitis.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

